817 P.2d 296 (1991)
109 Or.App. 153
STATE of Oregon, Respondent,
v.
Florencio ANDRADE-TORRES, Appellant.
C900254CR; CA A65847.
Court of Appeals of Oregon.
Argued and Submitted August 14, 1991.
Decided October 2, 1991.
David E. Groom, Portland, argued the cause and filed the brief for appellant.
Jas. Adams, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before RICHARDSON, P.J., JOSEPH, C.J., and DEITS, J.
PER CURIAM.
Defendant was indicted for delivery of a controlled substance and possession of a controlled substance as "part of a drug cultivation, manufacture or delivery scheme or network." He demurred to the indictment. The demurrer was overruled. His motion to suppress evidence was denied, and he was convicted of both charges.
The court erred by overruling the demurrer. State v. Moeller, 105 Or. App. 434, 806 P.2d 130, rev. allowed 311 Or. 349, 811 P.2d 144, rev. dismissed 312 Or. 76, 815 P.2d 701 (1991). Because the demurrer should have been granted, the other claims of error are moot.
Reversed and remanded with instructions to dismiss indictment.